DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Election/Restrictions
Claims 1-9, 22 & 23 are allowable. The restriction requirement among species of the spectrum dispersive unit, as set forth in the Office action mailed on 10/28/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/28/2016 is withdrawn.  Claim 10, directed to the spectrum dispersive element is a prism is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William E. Alford on 07/02/2021 (06/21-06/22, 06/29-07/02/2021).
The application has been amended as follows: 
Claims:
1.  (Currently Amended)  A flow cytometer analyzer comprising: 
an excitation light source having a first light output;
a flow path having a region, the flow path being capable of carrying a bio-sample in a medium to the region, wherein the bio-sample in the region is illuminated by the first light output of the excitation light source, wherein the bio-sample gives off luminescence and scatters a portion of the first light output as scattered light; 

a spectrum dispersive element configured to receive the luminescence, ; 
a photo-detector array adjacent to the spectrum dispersive element, the photo detector array having eight or more discrete semiconductor photo-detector devices arranged sequentially in a row, each of the discrete semiconductor photo-detector devices having a photo detection input and a photo detection output, wherein the spectrum dispersive element is between the flow path and the photo-detector array to spatially disperse a spectrum of the portion of the luminescence over the eight or more photo detection inputs of the eight or more discrete semiconductor photo-detector devices in the photo-detector array;
a digital signal processor coupled to the photo-detector array, the digital signal processor having
a digital storage space with a first digital input and a first digital output; 
an analysis space storing operands and results of calculations by the digital signal processor; 
eight or more analog to digital converters with eight or more analog inputs respectively coupled to the eight or more photo detection outputs of the eight or more on eight or more digital outputs; and 
a digital trigger device coupled to the eight or more digital outputs of the eight or more analog to digital converters to receive the eight or more digital signals representing digital data, the digital trigger device generates a self trigger signal, based on the luminescence, causing the digital storage space and the digital processing unit to respectively store and analyze the digital data from the eight or more analog to digital converters.

2.  (Previously Presented)  The flow cytometer analyzer as claimed in claim 1 wherein 
		the excitation light source is a laser diode.  
 
3.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 1 wherein 
		each of the eight or more discrete semiconductor photo-detector devices in the photo-detector array is a discrete avalanche photo diode (APD).  

4.  (Previously Presented)  The flow cytometer analyzer as claimed in claim 3 wherein 
	the number of discrete avalanche photo diodes in the photo-detector array is a range from eight (8) to thirty-four (34) avalanche photo diodes. 

5.  (Previously Presented)  The flow cytometer analyzer as claimed in claim 1 wherein 


6.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 5 wherein 
		the digital trigger device performs a logical add operation that sums together all digital bits of digital data from the plurality of analog to digital converters to initially detect a non-zero digital signal, generated by one or more of the plurality of analog to digital converters, to generate the self trigger signal.   

7.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 5 wherein the digital trigger device 
performs a Boolean OR operation that logically ORs together all digital bits of digital signals from the plurality of analog to digital converters to initially detect a non-zero digital signal, generated by one or more of the plurality of analog to digital converters; and 
subsequently detects a zero digital signal generated by all of the plurality of analog to digital converters.  

8.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 1 wherein 
		the given off by the bio-sample is auto-luminescence or luminescence from a marker on a bio-cell.  


	the spectrum dispersive [[unit]] element is a grating. 

10.  (Previously Presented)  The flow cytometer analyzer as claimed in claim 1 wherein the spectrum dispersive element is a prism.  

11-21.  (Cancelled)  

22.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 6 wherein 
		the digital trigger device further performs the logical add operation that sums together all digital bits of digital data from the plurality of analog to digital converters to subsequently detect a zero digital signal, generated by all of the plurality of analog to digital converters, to terminate generation of the self trigger signal.  

23.  (Currently Amended)  The flow cytometer analyzer as claimed in claim 7 wherein 
		the digital trigger device further performs the Boolean OR operation that logically ORs together all digital bits of digital signals from the plurality of analog to digital converters to subsequently detect [[a]] the zero digital signal, generated by all of the plurality of analog to digital converters, to terminate generation of the self trigger signal.  





Allowable Subject Matter
Claims 1-10, 22 & 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed flow cytometer analyzer as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Chandler (US 2003/0235919), Robinson et al. (US 2005/0275839), Vitali et al. (“A Single-Photon Avalanche Camera for Fluorescence Lifetime Imaging Microscopy and Correlation Spectroscopy” IEEE JOURNAL OF SELECTED TOPICS IN QUANTUM ELECTRONICS, VOL. 20, NO. 6, NOVEMBER/DECEMBER 2014, Date of publication June 25, 2014).
In addition, Thomas (US 2012/0019825) teaches a flow cytometry system comprising a flow path (flow cell), a plurality of photo detectors (25) arranged in a row along a sensing zone (10), and a plurality of ADC (30) coupled to the plurality of photodetectors (see i.e., “a flow cytometer is a device that flows a particle 5 through a sensing zone 10 where the particle is normally excited by a beam of light 15 from a light source 17, such as a laser. The light source 15 causes the particle 5 to fluoresce and/or scatter light. The particles 5 pass through the sensing zone 10 in approximately five microseconds. The fluoresced or scattered light is then separated by filters 20 into portions of the electromagnetic spectrum, usually about twenty nanometers wide, and detected with a photo detector, such as a Photomultiplier Tubes (PMT) 25. The analog pulse is then converted to a digital data stream using Analog to Digital Converters (ADCs) 30. The digital data stream is then processed for its various values by an analysis system 35 or computer. The analysis system 35 is able to generate or extract data relating to the data stream, 
However, the prior art fail to teach or fairly suggest the Applicants’ claimed flow cytometer analyzer comprising: 
an excitation light source having a first light output;
a flow path having a region, the flow path being capable of carrying a bio-sample in a medium to the region, wherein the bio-sample in the region is illuminated by the first light output of the excitation light source, wherein the bio-sample gives off luminescence and scatters a portion of the first light output as scattered light; 
a spectrum dispersive element configured to receive the luminescence, wherein at least a portion of the luminescence given off by the bio-sample is directed to the spectrum dispersive element;
a photo-detector array adjacent to the spectrum dispersive element, the photo detector array having eight or more discrete semiconductor photo-detector devices arranged sequentially in a row, each of the discrete semiconductor photo-detector devices having a photo detection input and a photo detection output, wherein the spectrum dispersive element is between the flow path and the photo-detector array to spatially disperse a spectrum of the portion of the luminescence over the eight or more photo detection inputs of the eight or more discrete semiconductor photo-detector devices in the photo-detector array;
a digital signal processor coupled to the photo-detector array, the digital signal processor having

an analysis space storing operands and results of calculations by the digital signal processor; 
eight or more analog to digital converters with eight or more analog inputs respectively coupled to the eight or more photo detection outputs of the eight or more discrete photo-detector devices, wherein the eight or more analog to digital converters respectively convert eight or more analog signals on the eight or more photo detection outputs into eight or more digital signals representing digital data on eight or more digital outputs; and 
a digital trigger device coupled to the eight or more digital outputs of the eight or more analog to digital converters to receive the eight or more digital signals representing digital data, the digital trigger device generates a self trigger signal, based on the luminescence, causing the digital storage space and the digital processing unit to respectively store and analyze the digital data from the eight or more analog to digital converters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798